                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00052-RJC-DSC

MOBILE TECH, INC.,                             )
                                               )
              Plaintiff,                       )
                                               ) Civil Action No.: 3:18-cv-00052-
               v.                              ) RJC-DSC (Lead Case)
                                               )
INVUE SECURITY PRODUCTS, INC.,                 )
                                               )
              Defendant.                       )
                                               )
MOBILE TECH, INC.,                             )
                                               )
              Plaintiff,                       )
                                               ) Civil Action No.: 3:18-cv-00505-
               v.                              ) RJC-DSC
                                               )
INVUE SECURITY PRODUCTS, INC.,                 )
                                               )
              Defendant.                       )
                                               )

                    ORDER GRANTING CONSOLIDATION OF CASES

      THIS MATTER comes before the Court on Defendant’s Motion to Consolidate

the above-captioned cases, (Doc. No. 60), to which Plaintiff consents. For good cause

shown, this Motion is GRANTED. IT IS, THEREFORE, ORDERED that these cases

be consolidated into 3:18-cv-00052-RJC-DSC.

      As required by LCvR 16.1, the parties will confer within 14 days from the

joinder of the issues to conduct the Initial Attorney’s Conference and file the required




                                           1
Utility Patent Certificate of Initial Attorneys’ Conference for the consolidated actions

within 7 days thereafter including a new proposed discovery plan.



                                    Signed: October 2, 2018




                                             2
